73 F.3d 362NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.William C. CLARKE, Defendant-Appellant.
No. 95-3351.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1995.

Before:  LIVELY, KENNEDY and RYAN, Circuit Judges.

ORDER

1
William C. Clarke appeals a district court order revoking his supervised release.  The district court concluded that Clarke had violated his supervised release and sentenced him to 36 months of imprisonment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his timely appeal, Clarke's counsel has filed a motion to withdraw his representation and a brief in compliance with Anders v. California, 386 U.S. 738 (1967).  Counsel has submitted that there are no non-frivolous issues for review.  Nonetheless, we are required to render an independent review of a motion to withdraw as counsel.  Id. at 744.  Although invited to do so, Clarke has not responded to his counsel's motion to withdraw.


3
Upon review, we conclude that the district court properly revoked Clarke's supervised release.  See United States v. Webb, 30 F.3d 687, 688 (6th Cir.1994);  United States v. Stephenson, 928 F.2d 728, 731-32 (6th Cir.1991).  The record reflects that a preponderance of the evidence establishes that Clarke violated the terms of his supervised release.  See 18 U.S.C. Sec. 3583(e)(3);  Webb, 30 F.3d at 688-89.  While Clarke was serving his supervised release, Nebraska law authorities arrested him for possession of marijuana, and he was subsequently convicted of the offense.  In addition, the new sentence imposed, 36 months, is within the available statutory limits.  See 18 U.S.C. Sec. 3583(e)(3).


4
Accordingly, we grant counsel's motion to withdraw and affirm the district court order.  Rule 9(b)(3), Rules of the Sixth Circuit.